Name: Commission Regulation (EEC) No 1105/82 of 6 May 1982 on arrangements governing imports into France and Ireland of certain textile products originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/ 12 Official Journal of the European Communities 11 . 5 . 82 COMMISSION REGULATION (EEC) No 1105/82 of 6 May 1982 on arrangements governing imports into France and Ireland of certain textile products originating in Egypt HAS ADOPTED THIS REGULATION : Article 1 Importation into France and Ireland of the category of products originating in Egypt specified in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 661 /82 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into France and Ireland of under garments, knitted or crocheted (category 4), originating in Egypt, have exceeded the respective levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Egypt was notified of a request for consul ­ tations ; whereas, following these consultations, the products in question should be subjected to quantita ­ tive limits in respect of France and Ireland for 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to the Regulation concerned ; Whereas the products in question exported from Egypt to France and Ireland between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 1 . Products as referred to in Article 1 shipped from Egypt to France and Ireland before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. 2 . Imports of products shipped from Egypt to France and Ireland after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from Egypt to France and Ireland between 1 January 1982 and the date of entry into force of this Regulation and released for free circula ­ tion shall be set off against the quantitative limits esta ­ blished for 1982. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27. 12. 1978 , p . 1 . 0 OJ No L 82, 29 . 3 . 1982, p . 1 . 11 . 5 . 82 Official Journal of the European Communities No L 128/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 4 60.04 B I 11 a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments F IRL 1 000 pieces 1 000 pieces 550 60